Citation Nr: 1732041	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  06-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1995 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In March 2016, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination for his service-connected right knee disability.  Since the remand, the Veteran underwent VA examinations in March and June 2016 and June 2017.  Thus, the Board determines that there has been substantial compliance with the March 2016 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

In January 2016, the Veteran appeared at a video hearing before the undersigned Judge regarding the issue on appeal.  A copy of the transcript is of record.  


FINDING OF FACT

The Veteran's right knee disability has manifested in range of motion of 0 degrees extension and 118 degrees flexion; no ankylosis, no meniscal conditions, and no additional functional loss except painful motion.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in April 2003.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the most recent VA examination afforded the Veteran in June 2017 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.        

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.




Increased Rating 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).

Diagnostic Code 5260 provides that flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (2016).

Diagnostic Code 5261 provides that extension limited to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261 (2016).

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

Evidence

The Veteran contends that his right knee disability is more disabling than the 10 percent rating currently assigned.

The Board has reviewed and considered the numerous medical records in the Veteran's file, however, these records do not show findings inconsistent with the VA examinations, and do not contain range of motion testing. Thus, only the examination findings will be presented in detail as they are representative of the overall disability picture present in the record. 

Chronologically, a November 2012 Disability Benefits Questionnaire (DBQ) indicates a diagnosis of right knee patellofemoral syndrome.  Pursuant to range of motion testing, the Veteran's right knee had flexion of 125 degrees, and the examiner indicated there was no limitation of extension.  There was no objective evidence of painful motion.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue for the right knee; there was for the left knee.    

The Veteran was able to perform repetitive use testing with at least three repetitions.  Range of motion for the right knee following repetitive use was flexion of 125 degrees, and there was no limitation of extension.  There was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  The examiner indicated there was functional loss and/or functional impairment of the knee and lower leg; the contributing factors were "less movement than normal" for the right knee.

Muscle strength was normal (5/5) for the right knee.  There was no muscle atrophy.  Joint stability tests were normal for anterior stability, posterior instability, and medial-lateral instability.  The examiner indicated that the Veteran did not have at the time and had not ever had "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner indicated that the Veteran did not have at the time and had not ever had a meniscal condition.  The examiner indicated there was no joint replacement or other surgical procedures.  As to arthoscopic or other knee surgery, the examiner noted an ACL repair surgery in 2005 with residual pain.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions.

A March 2016 DBQ indicates a diagnosis of shin splints for both knees.  For the right knee, range of motion was indicated to be all normal.  Flexion for the right knee was 0 to 140 degrees, and extension was 140 to 0 degrees.  There was no pain noted on examination.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  

The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional functional loss or range of motion after three repetitions.  The Veteran was being examined immediately after repetitive use over time.  The examiner indicated that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time.  The examiner indicated that the Veteran experiences flare-ups but that pain, weakness, fatigability or incoordination do not significantly limit functional ability with flare-ups. 

Muscle strength was normal (5/5) for the right knee.  There was no muscle atrophy and no ankylosis.  There was no history of recent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was performed, and the examiner indicated there was no joint instability.  The examiner indicated that the Veteran's shin splints affect range of motion of the knee and ankle; the symptoms were described as "achy burning like pain with walking."  The examiner indicated that the Veteran did not have at the time and had not ever had a meniscus condition.  The examiner indicated that there were no other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions.

A June 2016 DBQ indicates a diagnosis of patellofemoral pain syndrome for both knees.  Range of motion for the right knee was indicated to be abnormal or outside normal range.  Flexion for the right knee was 0 to 118 degrees, and extension was 111 to 0 degrees.  The examiner indicated that range of motion itself does not contribute to functional loss.  Pain was noted on examination, but the examiner indicated that pain does not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  As to the location, severity and relationship to conditions, the examiner indicated medial joint line and patella facet.  The examiner also indicated there was evidence of crepitus.  

The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional functional loss or range of motion after three repetitions.  The Veteran was being examined immediately after repetitive use over time.  The examiner indicated that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time.  As to flare-ups, there was no response provided.  

Muscle strength was normal (5/5) for the right knee.  There was no muscle atrophy and no ankylosis.  There was no history of recent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was performed, and the examiner indicated there was no joint instability.  The examiner indicated that the Veteran did not have at the time and had not ever had recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner indicated that the Veteran did not have at the time and had not ever had a meniscus condition.  The examiner indicated there were no other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions.  The examiner indicated that the Veteran does not use any assistive devices as a normal mode of locomotion.

A June 2017 DBQ indicates a diagnosis of patellofemoral pain syndrome for both knees.  Range of motion for the right knee was indicated to be abnormal or outside normal range.  Flexion for the right knee was 0 to 125 degrees, and extension was 125 to 0 degrees.  The examiner indicated that limited range of motion contributes to functional loss.  Pain was noted on examination, and the examiner indicated that pain causes functional loss. The examiner indicated that flexion was the range of motion that exhibited pain. There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The examiner indicated that there was no objective evidence of crepitus.  

The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional functional loss or range of motion after three repetitions.  The Veteran was being examined immediately after repetitive use over time.  The examiner indicated that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over a period of time.  As to flare-ups, the examiner indicated that they were not applicable.   

Muscle strength was normal (5/5) for the right knee.  There was no muscle atrophy and no ankylosis.  There was no history of recent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was not performed.  The examiner indicated that the Veteran did not have at the time and had not ever had recurrent patellar dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner indicated that the Veteran did not have at the time and had not ever had a meniscus condition.  The examiner indicated there were no other pertinent physical findings, complications, conditions, signs or symptoms related to any conditions.  The examiner indicated that the Veteran does not use any assistive devices as a normal mode of locomotion.

Merits

Having reviewed the record, the Board determines that a rating higher than 10 percent is not warranted for the Veteran's right knee disability.

In this case, the Veteran's right knee disability is assigned a 10 percent rating for functional loss due to painful motion pursuant to 38 C.F.R. § 4.59.  Under the provisions of 38 C.F.R. § 4.59, the lowest compensable rating available for limitation of motion for a joint is allowed if there is acknowledged painful motion even if the range of motion is not limited to the lowest compensable level under the applicable diagnostic code.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  During the appeal period, the record reflects that the Veteran experiences functional loss due to pain on motion for his right knee.  As such, the lowest compensable rating for limitation of motion of the knee, which is 10 percent under Diagnostic Code 5260, is warranted.  See 38 C.F.R. § 4.71a; DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, a higher rating is not warranted.  Under Diagnostic Code 5260, a 20 percent rating requires flexion limited to 30 degrees.  Throughout the appeal period, the record reflects that the Veteran's most limited range of motion for flexion of the right knee was 0 to 118 degrees (June 2016 VA examination).  

The Board has also considered a higher rating under other potentially applicable diagnostic codes.  As to Diagnostic Code 5261, a 20 percent rating requires limitation of extension of 15 degrees.  During the appeal period, the record reflects that the Veteran's most limited range of motion for extension of the right knee was 110 to 0 degrees (June 2016 VA examination).   

Diagnostic Code 5257, refers to impairment of recurrent subluxation or lateral instability.  38 CFR § 4.71a.  However, the VA examinations during the appeal period consistently indicate that the Veteran does not have a history of recurrent subluxation or lateral instability, and there is no other evidence indicating subluxation or instability.  As the examination results were determined pursuant to appropriate testing, the Board finds the results to be probative.  

The probative medical evidence of record also consistently indicates that there is no ankylosis of the Veteran's right knee.  As such, DC 5256, which refers to ankylosis, is not for application.  The probative medical evidence of record also consistently indicates that the Veteran does not have a history of recurrent effusion of the right knee or a meniscal condition.  As such, DC 5258, which refers to dislocation of the meniscal cartilage with frequent episodes of "locking," pain, and effusion into the joint, is not for application, nor is a separate rating under DC 5259 governing symptomatic meniscal removal.  The record also does not reflect any tibia or fibula impairment; thus, DC 5262 is not for application.  

The Board has also considered whether additional compensation is warranted for functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016). However, the record shows that his functional loss is limited to painful motion, and this is compensated for with the 10 percent rating assigned. There is no evidence of weakness, fatigue, incoordination, pain on weight-bearing, or greater functional loss on repetitive motion or during flare-ups. Thus, additional compensation for functional loss is not appropriate.

Given the probative evidence, the Board determines that the Veteran does not meet the requirements for a rating in excess of 10 percent for his right knee disability.  

Consideration has also been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted a higher or lower schedular rating than that assigned.  Hart v. Mansfield, 21 Vet. App. at 505.  Essentially, the Veteran's symptoms have been consistent over the appeal period, and been demonstrative of painful motion without limitation of motion to a compensable level, thus, there is no basis for assigning staged ratings. At no point during the appeal period did the Veteran's flexion or extension of the right knee fall within a range commensurate with a higher rating.  Accordingly, the Board finds that the disorder has not significantly changed, and a uniform rating is warranted.  

In light of the evidence, the Board determines that the preponderance of the evidence outweighs the Veteran's claim for a rating in excess of 10 percent for his service-connected right knee disability.  


ORDER

Entitlement to a rating in excess of 10 percent for a right knee disorder is denied. 







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


1Department of Veterans Affairs


